REASONS FOR ALLOWANCE
Claims 1-19 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The specific limitations of “a pressure vessel for storing a gaseous fuel; and a conducting arrangement situated adjacent to the pressure vessel for conducting a shock wave arising upon bursting of the pressure vessel, wherein the conducting arrangement forms a space expandable by the shock wave, wherein the conducting arrangement comprises an inlet into the space, facing toward the pressure vessel, by which the shock wave enters into the space and opens up the space, and wherein the conducting arrangement comprises at least one outlet from the space, through which the shock wave leaves the space heading toward the surroundings” is not anticipated or made obvious by the prior art of record in the examiner’s opinion. The Examiner notes that the closest prior art discloses the use of airbags using an inert gas and not a gaseous fuel as claimed and argued in Applicant’s Remarks. Similarly, the prior art also does not disclose “bursting of the pressure vessel” but rather a controlled release of the gas through valves.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R STABLEY/           Examiner, Art Unit 3611                                                                                                                                                                                             

/TONY H WINNER/           Primary Examiner, Art Unit 3611